Examiner’s Amendment Authorized Via Telephonic Interview
1.	As explained in the attached interview summary, on April 27, 2021 examiner telephoned applicant’s representative and obtained authorization to make via an examiner’s amendment the following claim amendments.
Claims
1.	(Previously Presented)  A method for switching a display mode of a device, comprising:
	receiving, by a processor of the device from a sensor, an intensity value of ambient light when the device is in a first control mode in which backlights of a liquid crystal display screen are adjusted in order to adjust a display brightness of the liquid crystal display screen;
	determining, by the processor, whether the intensity value is less than a predetermined threshold for mode switching; and
	when the intensity value is less than the predetermined threshold, controlling, by the processor, the device to exit from the first control mode and enter a second control mode in which voltages provided to data lines of the liquid crystal display screen are scaled according to a ratio and independent of the backlights in order to adjust the display brightness of the liquid crystal display screen, wherein the voltages are drain voltages of liquid crystal display units of the liquid crystal display screen, and wherein different ratios for scaling the voltages correspond to different levels of the second control mode, and the different levels of the second control mode correspond to different ranges of the intensity value of ambient light.



3.	(Previously Presented)  The method of claim 1, further comprising: 
	determining whether the intensity value is less than a previously received intensity value when the device is in the first control mode; and
	when the intensity value is less than the previously received intensity value, adjusting the backlights to reduce backlight brightness of the liquid crystal display screen.

4.	(Previously Presented)  The method of claim 3, wherein adjusting the backlights to reduce the backlight brightness of the liquid crystal display screen comprises:
	determining the backlight brightness corresponding to the intensity value according to a second correspondence relationship between intensity values and backlight brightness; and
	adjusting the backlights of the liquid crystal display screen to achieve the determined backlight brightness.

5.	(Currently Amended)  A method for switching a display mode of a device, comprising:
	receiving, by a processor of the device from a sensor, an intensity value of ambient light when the device is in a first control mode in which voltages provided to data lines of a liquid crystal display screen are scaled according to a ratio and independent of backlights of the liquid crystal display screen in order to adjust a display first first 
	determining, by the processor, whether the intensity value is greater than a predetermined threshold for mode switching; and
	when the intensity value is greater than the predetermined threshold, controlling, by the processor, the device to exit from the first control mode and enter a second control mode in which the backlights are adjusted in order to adjust the display brightness of the liquid crystal display screen.

6.	(Previously Presented)  The method of claim 5, wherein the exiting from the first control mode comprises:
	providing the voltages without scaling to the data lines of the liquid crystal display screen.

7.	(Canceled)  

8.	(Previously Presented)  The method of claim 5, wherein the entering the second control mode in which the backlights of the liquid crystal display screen are adjusted in order to adjust the display brightness of the liquid crystal display screen further comprising: 

	adjusting the backlights of the liquid crystal display screen to achieve the determined backlight brightness.

9.	(Previously Presented)  A device for switching a display mode, comprising:
	a processor; and
	a memory for storing instructions executable by the processor;
	wherein the instructions, when executed by the processor, cause the processor to:
		receive an intensity value of ambient light from a sensor when the device is in a first control mode in which backlights of a liquid crystal display screen are adjusted in order to adjust a display brightness of the liquid crystal display screen;
		determine whether the intensity value is less than a predetermined threshold for mode switching; and
		when the intensity value is less than the predetermined threshold, control the device to exit from the first control mode and enter a second control mode in which voltages provided to data lines of the liquid crystal display screen are scaled according to a ratio and independent of the backlights in order to adjust the display brightness of the liquid crystal display screen, wherein the voltages are drain voltages of liquid crystal display units of the liquid crystal display screen, and wherein different ratios for scaling the voltages correspond to different levels of the second control mode, and the different 

10.	(Canceled)  

11.	(Previously Presented)  The device of claim 9, wherein the instructions, when executed by the processor, further cause the processor to: 
	determine whether the intensity value is less than a previously received intensity value when the device is in the first control mode; and 
	when the intensity value is less than the previously received intensity value, adjust the backlights to reduce backlight brightness of the liquid crystal display screen.

12.	(Previously Presented)  The device of claim 11, wherein the instructions, when executed by the processor, further cause the processor to:
	determine the backlight brightness corresponding to the intensity value according to a second correspondence relationship between intensity values and backlight brightness; and
	adjust the backlights of the liquid crystal display screen to achieve the determined backlight brightness.

13.	(Currently Amended)  A device for switching a display mode, comprising:
	a processor; and
	a memory for storing instructions executable by the processor;

	receive an intensity value of ambient light from a sensor when the device is in a first control mode in which voltages provided to data lines of a liquid crystal display screen are scaled according to a ratio and independent of backlights of the liquid crystal display screen in order to adjust a display brightness of the liquid crystal display screen, wherein the voltages are drain voltages of liquid crystal display units of the liquid crystal display screen, and wherein different ratios for scaling the voltages correspond to different levels of the first first
	determine whether the intensity value is greater than a predetermined threshold for mode switching; and
	when the intensity value is greater than the predetermined threshold, control the device to exit from the first control mode and enter a second control mode in which the backlights are adjusted in order to adjust the display brightness of the liquid crystal display screen.

14.	(Original)  The device of claim 13, wherein the instructions, when executed by the processor, further cause the processor to:
	provide the voltages without scaling to the data lines of the liquid crystal display screen.



16.	(Previously Presented)  The device of claim 13, wherein the instructions, when executed by the processor, further cause the processor to: 
	determine backlight brightness corresponding to the intensity value according to a second correspondence relationship between intensity values and backlight brightness; and
	adjust the backlights of the liquid crystal display screen to achieve the determined backlight brightness.
Claims Allowed
2.	Claims 1, 3-6, 8-9, 11-14 and 16 are allowed.
Reasons for Allowance
3.	The following is examiner’s statement of reasons for allowance: the claimed invention is directed to:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Independent claim 1 identifies the distinct features: “and wherein different ratios for scaling the voltages correspond to different levels of the second control mode (FIG. 1: 103 – night mode; ¶¶0081-0084), and the different levels of the second control mode correspond to different ranges of the intensity value of ambient light (FIG. 1: 103 – night mode; ¶¶0081-0084)”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2011/0141002 A1 to Kim, U.S. Patent Pub. No. 2007/0282522 A1 to Geelen and U.S. Patent Pub. No. 2008/0150883 A2 to Tokuyasu, either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
        
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

	More specifically, as to claim 1 Kim discloses a method for a display mode of a device (FIGs. 1-2; ¶¶0003, 0027, 0035), comprising: 
	when the device (FIG. 1; ¶0027) is in a control mode in which backlights(21)(FIG. 1; ¶0027) of a liquid crystal display screen(10)(FIG. 1; ¶0027) are adjusted in order to adjust a display brightness of the liquid crystal display screen(10)(FIG. 1; ¶¶0027, 0035-0037);
	a control mode in which voltages (¶0031) provided to data lines(14, Data1-Data4)(FIGS. 1-2; ¶0031) of the liquid crystal display screen(10)(FIG. 1; ¶0027) are scaled according to a ratio (¶¶0031, 0039-0040) in order to adjust the display brightness of the liquid crystal display screen(10)(FIG. 1; ¶¶0031, 0039-0040), wherein the voltages (¶0031) are drain voltages(Each TFT includes a terminal directly connected to a respective data line)(FIG. 2; ¶0029 – the TFTs shown in FIG. 2 are NMOS transistors which inherently have current flow from drain to source) of liquid crystal display units(each TFT connected to its Clc, Cst and Vcom)(FIG. 2; ¶0028-0029) of the liquid crystal display screen(10)(FIG. 1; ¶0027).
Kim does not expressly disclose a method for switching a display mode of a device, comprising:
	receiving, by a processor of the device from a sensor, an intensity value of ambient light when the device is in a first control mode in which backlights of a liquid crystal display screen are adjusted in order to adjust a display brightness of the liquid crystal display screen;
	determining, by the processor, whether the intensity value is less than a predetermined threshold for mode switching; and
	when the intensity value is less than the predetermined threshold, controlling, by the processor, the device to exit from the first control mode and enter a second control mode in which voltages provided to data lines of the liquid crystal display screen are scaled according to a ratio and independent of the backlights in order to adjust the display brightness of the liquid crystal display screen, and wherein different ratios for scaling the voltages correspond to different levels of the second control mode, and the different levels of the second control mode correspond to different ranges of the intensity value of ambient light.
	
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
      
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

	Geelen discloses a method for switching a display mode of a device (Figs. 1, 8; ¶¶0026, 0030, 0057, 0059 – LCD {FIG. 1} changes the brightness level of the backlights {FIG. 1: 3} based on the ambient lighting level sensed by sensor {FIG. 1: 5a}.  Different modes correspond to different brightness level of the backlights {FIG. 1: 3} set to the different ambient lighting levels shown in FIG. 8: below 2, 2-2A, 2A-2B, 2B-2C, 2C-2D, 2D-3, above 3, ¶¶0030, 0049, 0059-0062, 0068), comprising: 
	receiving, by a processor(4) of the device from a sensor(5)(Fig. 1; ¶¶0033, 0043-0044), an intensity value of ambient light when the device is in a first control mode(brightness level of backlights corresponding to ambient light level is between 2 and 2A) in which backlights(3) of a liquid crystal display screen(2) are adjusted in order to adjust a display brightness of the liquid crystal display screen(2)(FIG. 8; ¶¶0030, 0033, 0059-0060, 0063-0068.);
	determining, by the processor(4)(Fig. 1; ¶¶0033, 0043-0046), whether the intensity value is less than a predetermined threshold(ambient light level is 2) for mode switching (FIG. 8; ¶¶0030, 0033, 0059-0060, 0063-0068); and
	when the intensity value(ambient light level is below 2) is less than the predetermined threshold(ambient light level is 2)(FIG. 8; ¶¶0030, 0033, 0059-0060, 0063-0068), controlling, by the processor(4), the device to exit from the first control mode(brightness level of backlights corresponding to ambient light level is between 2 and 2A) and enter a second control mode(brightness level of backlights corresponding to ambient light level is below 2) in which signals provided to data lines of the liquid crystal display screen(2) are provided (FIGs. 1, 8; ¶¶0009, 0029, 0064 – LCD display inherently has data lines to receive data signals).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Kim to include: (i) Geelen’s teaching of a method for switching a display mode of a device, comprising: 
receiving, by a processor of the device from a sensor, an intensity value of ambient light when the device is in a first control mode in which backlights of a liquid crystal display screen are adjusted in order to adjust a display brightness of the liquid crystal display screen to provide a method for a display mode of a device that automatically adjusts display settings to suit various ambient lighting conditions; and (ii) Geelen’s teaching of determining, by the processor, whether the intensity value is less than a predetermined threshold for mode switching; and when the intensity value is less than the predetermined threshold, controlling, by the processor, the device to exit from the first control mode and enter a second control mode in which signals provided to data lines of the liquid crystal display screen are provided to provide a method for a display mode of a device that automatically adjusts display settings to suit various ambient lighting conditions.

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

    	Tokuyasu discloses signals provided to data lines of the liquid crystal display screen(130)(FIG. 5; ¶0053) are scaled according to a ratio and independent of the backlights in order to adjust the display brightness of the liquid crystal display screen(130)(FIGs. 4A, 4B, 5; ¶¶0021, 0036, 0045-0047 – inherently the liquid crystal display screen {FIG. 5: 130} includes data lines to apply the image signals that are scaled by changing the Y gain of the data signals to obtain a lower brightness value below a brightness value corresponding to the lowest backlight value {FIGs. 4A, 4B: P2}).
 Kim and Geelen with Tokuyasu to provide a method for switching a display mode of a device that is able to provide a lower brightness level in a dark environment (see e.g., ¶¶0035-0036, 0042, 0046) yet is able to change the brightness according to the ambient lighting without having to sacrifice high contrast in a brighter environment (see e.g., ¶¶0035-0036, 0042, 0045-0047).
	Kim, Geelen and Tokuyasu teach a second control mode in which voltages provided to data lines of the liquid crystal display screen are scaled according to a ratio and independent of the backlights in order to adjust the display brightness of the liquid crystal display screen (Kim: FIGs. 1-2: 10, 14, 21; ¶¶0027, 0031, 0039-0041; Geelen: FIGs. 1, 8: brightness of backlights corresponding to ambient light level below 2; ¶¶0009, 0029, 0064; Tokuyasu: FIGs. 4A, 4B, 5: 130; ¶¶0021, 0036, 0045-0047, 0053).
	Kim, Geelen and Tokuyasu do not teach and wherein different ratios for scaling the voltages correspond to different levels of the second control mode, and the different levels of the second control mode correspond to different ranges of the intensity value of ambient light.


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

Independent claim 5 identifies the distinct features: “and wherein different ratios for scaling the voltages correspond to different levels of the first control mode (FIG. 4: 401 – night mode; ¶¶0081-0084, 0090), and the different levels of the first control mode correspond to different ranges of the intensity value of ambient light (FIG. 4: 401 – night mode; ¶¶0081-0084), 0090)”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2011/0141002 A1 to Kim, U.S. Patent Pub. No. 2007/0282522 A1 to Geelen and U.S. Patent Pub. No. 2008/0150883 A2 to Tokuyasu, either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
More specifically, as to claim 5 Kim discloses a method for a display mode of a device (FIGs. 1-2; ¶¶0003, 0027, 0035), comprising:
	a control mode in which voltages (¶0031) provided to data lines(14, Data1-Data4)(FIGS. 1-2; ¶0031) of a liquid crystal display screen(10)(FIG. 1; ¶0027) are scaled according to a ratio (¶¶0031, 0039-0040) in order to adjust a display brightness of the liquid crystal display screen(10)(FIG. 1; ¶¶0031, 0039-0040), wherein the voltages (¶0031) are drain voltages(Each TFT includes a terminal  of liquid crystal display units(each TFT connected to its Clc, Cst and Vcom)(FIG. 2; ¶0028-0029) of the liquid crystal display screen(10)(FIG. 1; ¶0027).
Kim does not expressly disclose a method for switching a display mode of a device, comprising:
	receiving, by a processor of the device from a sensor, an intensity value of ambient light when the device is in a first control mode in which voltages provided to data lines of a liquid crystal display screen are scaled according to a ratio and independent of backlights of the liquid crystal display screen in order to adjust a display brightness of the liquid crystal display screen and wherein different ratios for scaling the voltages correspond to different levels of the first control mode, and the different levels of the first control mode correspond to different ranges of the intensity value of ambient light;
	determining, by the processor, whether the intensity value is greater than a predetermined threshold for mode switching; and
	when the intensity value is greater than the predetermined threshold, controlling, by the processor, the device to exit from the first control mode and enter the second control mode in which the backlights are adjusted in order to adjust the display brightness of the liquid crystal display screen.
Geelen discloses a method for switching a display mode of a device (Figs. 1, 8; ¶¶0026, 0030, 0057, 0059 – LCD {FIG. 1} changes the brightness level of the backlights {FIG. 1: 3} based on the ambient lighting level sensed by sensor {FIG. 1: 5a}.  , comprising: 
	receiving, by a processor(4) of the device from a sensor(5)(Fig. 1; ¶¶0033, 0043-0044), an intensity value of ambient light when the device is in a first control mode(brightness level of backlights corresponding to ambient light level is below 2)(FIGs. 1, 8; ¶¶0009, 0029, 0064) and in order to control a display brightness of the liquid crystal display screen(2)(FIG. 8; ¶¶0030, 0033, 0059-0060, 0063-0068);
determining, by the processor(4)(Fig. 1; ¶¶0033, 0043-0046), whether the intensity value(ambient light level is between 2 and 2A) is greater than a predetermined threshold(ambient light level is 2) for mode switching (FIG. 8; ¶¶0030, 0033, 0059-0060, 0063-0068); and
	when the intensity value(ambient light level is between 2 and 2A) is greater than the predetermined threshold(ambient light level is 2)(FIG. 8; ¶¶0030, 0033, 0059-0060, 0063-0068), controlling, by the processor(4), the device to exit from the first control mode(brightness level of backlights corresponding to ambient light level is below 2) and enter a second control mode(brightness level of backlights corresponding to ambient light level is between 2 and 2A) in which the backlights(3) are adjusted in order to adjust the display brightness of the liquid crystal display screen(2)(FIGs. 2, 8; ¶¶0030, 0033, 0059-0060, 0063-0068).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Kim to include: (i) Geelen’s teaching of a method for switching a display mode of a device, comprising: receiving, by a processor of the device from a sensor, an intensity value of ambient light when the device is in a first control mode and in order to control a display brightness of the liquid crystal display screen to provide a method for a display mode of a device that automatically adjusts display settings to suit various ambient lighting conditions; and (ii) Geelen’s teaching of determining, by the processor, whether the intensity value is greater than a predetermined threshold; and when the intensity value is greater than the predetermined threshold, controlling, by the processor, the device to exit from the first control mode and enter a second control mode in which the backlights are adjusted in order to adjust the display brightness of the liquid crystal display screen to provide a method for a display mode of a device that automatically adjusts display settings to suit various ambient lighting conditions.
	Tokuyasu discloses signals provided to data lines of a liquid crystal display screen(130)(FIG. 5; ¶0053) are scaled according to a ratio and independent of backlights of the liquid crystal display screen(130)(FIG. 5; ¶0053) in order to adjust a display brightness of the liquid crystal display screen(130)(FIGs. 4A, 4B, 5; ¶¶0021, 0036, 0045-0047 – inherently the liquid crystal display screen {FIG. 5: 130} includes data lines to apply the image signals that are scaled by changing the Y gain of the data signals to obtain a lower brightness value below a brightness value corresponding to the lowest backlight value {FIGs. 4A, 4B: P2}).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Kim and Geelen with Tokuyasu to provide a method for switching a display mode of a device that is able to provide a 
	Kim, Geelen and Tokuyasu teach receiving, by a processor of the device from a sensor, an intensity value of ambient light when the device is in a first control mode in which voltages provided to data lines of a liquid crystal display screen are scaled according to a ratio and independent of backlights of the liquid crystal display screen in order to adjust a display brightness of the liquid crystal display screen (Kim: FIGs. 1-2, 10, 14, 21, Data1-Data4; ¶¶0027, 0031, 0039-0040; Geelen: Figs. 1: 2, 4-5, 8: brightness level of backlights corresponding to ambient light level is below 2; ¶¶0009, 0029-0030, 0033, 0043-0044, 0059-0060, 0063-0068; Tokuyasu: FIGs. 4A, 4B, 5: 130; ¶¶0021, 0036, 0045-0047).
Kim, Geelen and Tokuyasu do not teach and wherein different ratios for scaling the voltages correspond to different levels of the first control mode, and the different levels of the first control mode correspond to different ranges of the intensity value of ambient light.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Independent claim 9 identifies the distinct features: “and wherein different ratios for scaling the voltages correspond to different levels of the second control mode (FIG. 1: 103 – night mode; ¶¶0081-0084), and the different levels of the second control mode correspond to different ranges of the intensity value of ambient light (FIG. 1: 103 – night mode; ¶¶0081-0084)”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2011/0141002 A1 to Kim, U.S. Patent Pub. No. 2007/0282522 A1 to Geelen and U.S. Patent Pub. No. 2008/0150883 A2 to Tokuyasu, either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
	More specifically, as to claim 9 Kim discloses a device (FIG. 1; ¶0027) for a display mode (FIGs. 1-2; ¶¶0003, 0027, 0035), comprising: 
	the device (FIG. 1; ¶0027) is in a control mode in which backlights(21)(FIG. 1; ¶0027) of a liquid crystal display screen(10)(FIG. 1; ¶0027) are adjusted in order to adjust a display brightness of the liquid crystal display screen (10)(FIG. 1; ¶¶0027, 0035-0037);
	a control mode in which voltages (¶0031) provided to data lines(14, Data1-Data4)(FIGS. 1-2; ¶0031) of the liquid crystal display screen(10)(FIG. 1; ¶0027) are scaled according to a ratio (¶¶0031, 0039-0040) in order to adjust the display brightness of the liquid crystal display screen(10)(FIG. 1; ¶¶0031, 0039-0040), wherein the voltages (¶0031) are drain voltages(Each TFT includes a terminal directly connected to a respective data line)(FIG. 2; ¶0029 – the TFTs shown in FIG. 2 are NMOS transistors which inherently have current flow from drain to source) of liquid crystal display units(each TFT connected to its Clc, Cst and Vcom)(FIG. 2; ¶0028-0029) of the liquid crystal display screen(10)(FIG. 1; ¶0027).
Kim does not expressly disclose a device for switching a display mode, comprising: 
a processor; and
	a memory for storing instructions executable by the processor;
	wherein the instructions, when executed by the processor, cause the processor to:
		receive an intensity value of ambient light from a sensor when the device is in a first control mode in which backlights of a liquid crystal display screen are adjusted in order to adjust a display brightness of the liquid crystal display screen;
		determine whether the intensity value is less than a predetermined threshold for mode switching; and
		when the intensity value is less than the predetermined threshold, control the device to exit from the first control mode and enter a second control mode in which voltages provided to data lines of the liquid crystal display screen are scaled according to a ratio and independent of the backlights in order to adjust the display brightness of the liquid crystal display screen.
Geelen discloses a device for switching a display mode (Figs. 1, 8; ¶¶0026, 0030, 0057, 0059 – LCD {FIG. 1} changes the brightness level of the backlights {FIG. 1: 3} based on the ambient lighting level sensed by sensor {FIG. 1: 5a}.  Different modes correspond to different brightness level of the backlights {FIG. 1: 3} set to the different ambient lighting levels shown in FIG. 8: below 2, 2-2A, 2A-2B, 2B-2C, 2C-2D, 2D-3, above 3.), comprising: 
a processor(4)(FIG. 1; ¶¶0028-0029); and
	a memory(10) for storing instructions executable by the processor(4)(FIG. 1; ¶¶0026, 0028-0029, 0043);
	wherein the instructions, when executed by the processor(4)(FIG. 1; ¶¶0026, 0028-0029, 0043), cause the processor(4)(FIG. 1; ¶¶0026, 0028-0029, 0043) to:
		receive an intensity value of ambient light from a sensor(5)(Fig. 1; ¶¶0033, 0043-0044) when the device is in a first control mode(brightness level of backlights corresponding to ambient light level is between 2 and 2A) in which backlights(3) of a liquid crystal display screen(2) are adjusted in order to adjust a display brightness of the liquid crystal display screen(2)(FIGs. 1, 8; ¶¶0027, 0035-0037, 0064);
		determine whether the intensity value is less than a predetermined threshold(ambient light value is 2) for mode switching(FIG. 8; ¶¶0030, 0033, 0059-0060, 0063-0068); and
		when the intensity value(ambient light level is below 2) is less than the predetermined threshold(ambient light level is 2), control the device to exit from the first control mode(brightness level of backlights corresponding to ambient light level is between 2 and 2A) and enter a second control mode(brightness level of backlights corresponding to ambient light level is below 2)(FIGs. 2, 8; ¶¶0030, 0033, 0059-0060, 0063-0068) in which signals provided to data lines of the liquid crystal display screen(2)(FIG. 1; ¶¶0009, 0029 – LCD display inherently has data lines to receive data signals.).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Kim to include: (i) Geelen’s teaching of a device for switching a display mode, comprising: a processor; and
a memory for storing instructions executable by the processor to provide a device for a display mode that automatically adjusts display settings to suit various ambient lighting conditions and that may be updated given that software instructions may be readily changed; (ii) Geelen’s teaching of wherein the instructions, when executed by the processor, cause the processor to: receive an intensity value of ambient light from a sensor when the device is in a first control mode in which backlights of a liquid crystal display screen are adjusted in order to adjust a display brightness of the liquid crystal display screen to provide a device for a display mode that automatically adjusts display settings to suit various ambient lighting conditions and Geelen’s teaching of determine whether the intensity value is less than a predetermined threshold for mode switching; and when the intensity value is less than the predetermined threshold, control the device to exit from the first control mode and enter a second control mode in which signals provided to data lines of the liquid crystal display screen to provide a device for a display mode that automatically adjusts display settings to suit various ambient lighting conditions.
    	Tokuyasu discloses signals provided to data lines of the liquid crystal display screen(130)(FIG. 5; ¶0053) are scaled according to a ratio and independent of the backlights in order to adjust the display brightness of the liquid crystal display screen(130)(FIGs. 4A, 4B, 5; ¶¶0021, 0036, 0045-0047 – inherently the liquid crystal display screen {FIG. 5: 130} includes data lines to apply the image signals that are scaled by changing the Y gain of the data signals to obtain a lower brightness value below a brightness value corresponding to the lowest backlight value {FIGs. 4A, 4B: P2}).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Kim and Geelen with Tokuyasu to provide a device for switching a display mode that is able to provide a lower brightness level in a dark environment (see e.g., ¶¶0035-0036, 0042, 0046) yet is able to change the brightness according to the ambient lighting without having to sacrifice high contrast in a brighter environment (see e.g., ¶¶0035-0036, 0042, 0045-0047).
	Kim, Geelen and Tokuyasu teach when the intensity value is less than the predetermined threshold, control the device to exit from the first control mode and enter a second control mode in which voltages provided to data lines of the liquid crystal display screen are scaled according to a ratio and independent of the backlights in order to adjust the display brightness of the liquid crystal display screen (Kim: FIGS. 1-2: 10, 14, 21, Data1-Data4; ¶¶0027, 0039-0040; Geelen: FIGs. 1-2, 8: 2; ¶¶0009, 0029-0030, 0033, 0059-0060, 0063-0068; Tokuyasu: FIGs. 4A, 4B, 5: 130; ¶¶0021, 0036, 0045-0047, 0053).
	Kim, Geelen and Tokuyasu do not teach and wherein different ratios for scaling the voltages correspond to different levels of the second control mode, and the different levels of the second control mode correspond to different ranges of the intensity value of ambient light.

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

Independent claim 13 identifies the distinct features: “and wherein different ratios for scaling the voltages correspond to different levels of the first control mode (FIG. 4: 401 – night mode; ¶¶0081-0084, 0090), and the different levels of the first control mode correspond to different ranges of the intensity value of ambient light (FIG. 4: 401 – night mode; ¶¶0081-0084), 0090)”, with all other limitations as claimed.
Kim, U.S. Patent Pub. No. 2007/0282522 A1 to Geelen and U.S. Patent Pub. No. 2008/0150883 A2 to Tokuyasu, either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
More specifically, as to claim 13 Kim discloses a device (FIG. 1; ¶0027) for a display mode (FIGs. 1-2; ¶¶0003, 0027, 0035), comprising: 
the device (FIG. 1; ¶0027) is in a control mode in which voltages (¶0031) provided to data lines(14, Data1-Data4)(FIGS. 1-2; ¶0031) of a liquid crystal display screen(10)(FIG. 1; ¶0027) are scaled according to a ratio (¶¶0031, 0039-0040) in order to adjust a display brightness of the liquid crystal display screen(10)(FIG. 1; ¶0027), wherein the voltages (¶0031) are drain voltages (Each TFT includes a terminal directly connected to a respective data line)(FIG. 2; ¶0029 – the TFTs shown in FIG. 2 are NMOS transistors which inherently have current flow from drain to source) of liquid crystal display units(each TFT connected to its Clc, Cst and Vcom)(FIG. 2; ¶0028-0029) of the liquid crystal display screen(10)(FIG. 1; ¶0027);
	a control mode in which the backlights(21)(FIG. 1; ¶0027) are adjusted in order to adjust the display brightness of the liquid crystal display screen(10)(FIG. 1; ¶¶0027, 0035-0037).
	Kim does not expressly disclose a device for switching a display mode, comprising: 
a processor; and
	a memory for storing instructions executable by the processor; 
wherein the instructions, when executed by the processor, cause the processor to: 
receive an intensity value of ambient light from a sensor when the device is in a first control mode in which voltages provided to data lines of a liquid crystal display screen are scaled according to a ratio and independent of backlights of the liquid crystal display screen in order to adjust a display brightness of the liquid crystal display screen;
	determine whether the intensity value is greater than a predetermined threshold for mode switching; and
	when the intensity value is greater than the predetermined threshold, control the device to exit from the first control mode and enter a second control mode in which the backlights are adjusted in order to adjust the display brightness of the liquid crystal display screen.
Geelan discloses a device for switching a display mode (Figs. 1, 8; ¶¶0026, 0030, 0057, 0059 – LCD {FIG. 1} changes the brightness level of the backlights {FIG. 1: 3} based on the ambient lighting level sensed by sensor {FIG. 1: 5a}.  Different modes correspond to different brightness level of the backlights {FIG. 1: 3} set to the different ambient lighting levels shown in FIG. 8: below 2, 2-2A, 2A-2B, 2B-2C, 2C-2D, 2D-3, above 3.), comprising: 
a processor(4) (FIG. 1; ¶¶0026, 0028-0029, 0043); and
	a memory(10) for storing instructions executable by the processor(4)(FIG. 1; ¶¶0026, 0028-0029, 0043);
	wherein the instructions, when executed by the processor(4)(FIG. 1; ¶¶0026, 0028-0029, 0043), cause the processor(4)(FIG. 1; ¶¶0026, 0028-0029, 0043) to:
	receive an intensity value of ambient light from a sensor(5)(Fig. 1; ¶¶0033, 0043-0044) when the device is in a first control mode(brightness level of backlights corresponding to ambient light value is below 2)(FIGs. 1, 8; ¶¶0009, 0029, 0064);
	determine whether the intensity value is greater than a predetermined threshold(ambient light value is 2) for mode switching (FIG. 8; ¶¶0030, 0033, 0059-0060, 0063-0068); and
	when the intensity value(ambient light level is between 2 and 2A) is greater than the predetermined threshold(ambient light level is 2), control the device to exit from the first control mode(brightness level of backlights corresponding to ambient light level is below 2) and enter the second control mode(brightness level of backlights corresponding to ambient light level is between 2 and 2A) in which the backlights(3) are adjusted in order to adjust the display brightness of the liquid crystal display screen(2)(FIGs. 2, 8; ¶¶0030, 0033, 0059-0060, 0063-0068).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Kim to include: (i) Geelen’s teaching of a device for switching a display mode, comprising: a processor; and
a memory for storing instructions executable by the processor to provide a device for a display mode that automatically adjusts display settings to suit various ambient Geelen’s teaching of wherein the instructions, when executed by the processor, cause the processor to: receive an intensity value of ambient light from a sensor when the device is in a first control mode; determine whether the intensity value is greater than a predetermined threshold to provide a device for a display mode that automatically adjusts display settings to suit various ambient lighting conditions and that may be updated given that software instructions may be readily changed; and (iii) Geelen’s teaching of and when the intensity value is greater than the predetermined threshold, control the device to exit from the first control mode and enter a second control mode in which the backlights are adjusted in order to adjust the display brightness of the liquid crystal display screen to provide a device for a display mode that automatically adjusts display settings to suit various ambient lighting conditions.
Tokuyasu discloses signals provided to data lines of the liquid crystal display screen(130)(FIG. 5; ¶0053) are scaled according to a ratio and independent of the backlights in order to adjust the display brightness of the liquid crystal display screen(130)(FIGs. 4A, 4B, 5; ¶¶0021, 0036, 0045-0047 – inherently the liquid crystal display screen {FIG. 5: 130} includes data lines to apply the image signals that are scaled by changing the Y gain of the data signals to obtain a lower brightness value below a brightness value corresponding to the lowest backlight value {FIGs. 4A, 4B: P2}).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Kim and Geelen with Tokuyasu 
	Kim, Geelen and Tokuyasu teach receive an intensity value of ambient light from a sensor when the device is in a first control mode in which voltages provided to data lines of a liquid crystal display screen are scaled according to a ratio and independent of backlights of the liquid crystal display screen in order to adjust a display brightness of the liquid crystal display screen (Kim: FIGS. 1-2: 10, 14, 21, Data1-Data4; ¶¶0027, 0039-0040; Geelen: Fig. 1: 5; ¶¶0009, 0029, 0033, 0043-0044; Tokuyasu: FIGs. 4A, 4B, 5: 130; ¶¶0021, 0036, 0045-0047, 0053).
Kim, Geelen and Tokuyasu do not teach and wherein different ratios for scaling the voltages correspond to different levels of the first control mode, and the different levels of the first control mode correspond to different ranges of the intensity value of ambient light.
Conclusion
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid prosecution delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10am-7pm, EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRK W HERMANN/Examiner, Art Unit 2692